UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7664


JEROME JULIUS BROWN, SR., U.S. Bounty #1014 U.S.A.,

                  Petitioner – Appellant,

             v.

OFFICE OF THE ATTORNEY GENERAL, et seq; JOHN JOSEPH CURRAN,
JR., The Attorney General of the State of Maryland; CLARENCE
E. GOETZ, CID,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:07-cv-00906-BEL)


Submitted:    April 9, 2009                    Decided:   May 6, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerome Julius Brown, Sr., seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition.

We   dismiss    the   appeal     for   lack   of    jurisdiction       because   the

notice of appeal was not timely filed.

           Parties      in   a   civil   case      are   required   to    file   the

notice of appeal within thirty days after the judgment or order

appealed from is entered, Fed. R. App. P. 4(a)(1)(A), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).       This appeal period is mandatory and jurisdictional.

Bowles v. Russell, 551 U.S. 205 (2007).

           The district court’s order was entered on the civil

docket on May 21, 2007, and it was entered for purposes of Fed.

R. App. P. 4(a) on October 18, 2007.                      See Fed. R. App. P.

4(a)(7).       The notice of appeal was filed on July 29, 2008.

Because Brown failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal.                        We

dispense   with       oral   argument     because        the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED

                                         2